Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 
Claim Objections
Claim 22, line 3 objected to because of the following informalities:  “an outlet” should be - -the throat outlet- -.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engine case comprising at least the combustor liner, outer wall, fuel rail, counter distortion webbing forming a single unitized piece (Claim 1 and 11.  The liner in at least Figure 1 and 2 appears to different and separate from the outer wall) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 1; 26 does not point to the compressor blades.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 7, 9, 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 11 recite that the engine case comprising at least the combustor liner, outer wall, fuel rail, and counter distortion webbing, and that the engine case is a single unitized piece.  However, the specification does not recite that the combustor liner is part of the engine case.  Furthermore, Figures 1 and 2 show the liner being physically separated from the outer wall, so that the engine case comprising these components are not a single, unitized piece.  For these reasons, claim 1 and 11 fail the written description requirement.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 21, 23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romig et al (US 20130283801).

    PNG
    media_image1.png
    778
    733
    media_image1.png
    Greyscale

Annotated Figure 4 of Romig et al (US 20130283801)

Regarding claim 20, Romig discloses an assembly for an engine (Figure 1; 10), comprising: 
a liner (Figure 2; 52 and Figure 1; 40) extending circumferentially about an axis (The central axis of Figure 1; 18), 
a combustion chamber (Figure 2; 38) formed by and radially within the liner; 
an outer wall (Figure 4; 54 and Annotated Figure 4; labeled outer wall) extending circumferentially about and spaced radially from the liner; 
a fuel line (Figure 4; 64, 74) extending circumferentially within the outer wall; 
an injector throat (The portion of the rightmost instance of Figure 4; 66 through Annotated Figure 4; labeled webbing) fluidly coupled with the fuel line, the injector throat angularly offset from a radial inner surface (The radial inner surface of the outer wall) of the outer wall by an acute angle (The portion of the outer wall formed by Annotated Figure 4; labeled outer wall has a curve so that an acute angle is formed by this curve and the injector throat) in a radial plane (The radial plane of Figure 4) with respect to the axis, the injector throat configured to direct fuel received from the fuel line into the combustion chamber through a throat outlet (The outlet of Figure 4; 66); and 
a webbing (Annotated Figure 4; labeled webbing) projecting radially inward from the outer wall towards the liner, the webbing forming the injector throat, and the webbing configured with a triangular cross-sectional geometry (The dashed lines in Figure 4 which form the webbing have a triangular cross-section geometry) in the radial plane.
Regarding claim 21 (Please note that this is a first interpretation of claim 21 where the product-by-process limitations are not given patentable weight), Romig discloses the invention as claimed.
Romig further discloses wherein the outer wall, the fuel line, the injector throat and the webbing are collectively form a body (The body formed by the outer wall, fuel line, injector throat and webbing).
The claimed phrase “formed by a monolithic body” is being treated as a product-by-process limitation; that is made from a monolithic body. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 23, Romig discloses the invention as claimed.
Romig further discloses wherein the triangular cross-sectional geometry has a first side (Annotated Figure 4; labeled first side), a second side (Annotated Figure 4; labeled second side) and a third side (Annotated Figure 4; labeled third side); the first side is at and extends along the outer wall; the second side is at and extends along the injector throat; and the third side forms a distal side of the webbing exposed to a plenum radially between the outer wall and the liner.
Regarding claim 24, Romig discloses the invention as claimed.
Romig further discloses an airflow inlet (The inlet of Figure 1; 10 for 22) to the engine at a forward end (The forward end of the engine) of the engine along the axis; and an exhaust outlet (The exhaust outlet for Figure 1; 10 which is to the right of 16) from the engine at an aft end (The aft end of the engine) of the engine along the axis; the injector throat extending longitudinally to the throat outlet in a forward direction (Like Figure 1 and 2, the left direction in Figure 4 is toward the forward end) towards the forward end of the engine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romig in view of Prociw (US 20160376997).
Regarding claim 21 (Please note that this is a second interpretation of claim 21 where the product-by-process limitations are given patentable weight), Romig discloses the invention as claimed.

    PNG
    media_image2.png
    599
    478
    media_image2.png
    Greyscale

Annotated Figure 4 of Prociw (US 20160376997)

Romig does not disclose wherein the outer wall, the fuel line, the injector throat and the webbing are collectively formed by a monolithic body.
However, Prociw teaches an assembly for an engine (The gas turbine engine of Paragraph 0002), comprising: 
an outer wall (The portion of Figure 4; 138 and 102 denoted by dashed lines shown in Annotated Figure 4; outer wall) extending circumferentially; 
a fuel line (Figure 4; 118) extending circumferentially within the outer wall; 
an injector throat (Figure 4; 136) fluidly coupled with the fuel line, the injector throat angularly offset from a radial inner surface (Annotated Figure 4; labeled curved portion) of the outer wall by an acute angle (An acute angle exists between Annotated Figure 4; radial inner surface and the slanted portion of the webbing) in a radial plane (The radial plane of Figure 4), the injector throat configured to direct fuel received from the fuel line into a combustion chamber (Figure 1; 108) through a throat outlet (The outlet of Figure 4; 136.  The fuel from Figure 4; 136 is injected into the combustion chamber); and 
a webbing (The portion of Figure 4; 102 denoted by a solid line shown in Annotated Figure 4; webbing) projecting radially inward from the outer wall, the webbing forming the injector throat, 
wherein the outer wall, the fuel line, the injector throat and the webbing are collectively formed by a monolithic body (Paragraph 0026.  The components being formed by additive manufacturing formed by a monolithic or single body).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Romig wherein the outer wall, the fuel line, the injector throat and the webbing are collectively formed by a monolithic body as taught by and suggested by Prociw in order to produce the assembly complete with internal details (Paragraph 0025, The modification makes the outer wall, the fuel line, the injector throat and the webbing through additive manufacturing).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romig in view of Cai et al (US 20180187894).
Regarding claim 22, Romig discloses the invention as claimed.

    PNG
    media_image3.png
    441
    654
    media_image3.png
    Greyscale

Annotated Figure 19 of Cai et al (US 20180187894)

Romig further discloses a rotor (Figure 1; 18) comprising a plurality of compressor blades (Figure 1; 26), the rotor rotatable about the axis; the injector throat extending to the throat outlet.
Romig does not disclose wherein the injector throat extending to the throat outlet in a direction along the axis towards the rotor.
However, Cai teaches an assembly for an engine (The gas turbine assembly of Paragraph 0003), comprising: 
a liner (Figure 1; 12.  Paragraph 0049 states the liner and transition piece are formed as a unibody) extending circumferentially about an axis (The central axis of the rotor of Paragraph 0003), 
a combustion chamber (The combustion chamber formed by the liner) formed by and radially within the liner; 
an outer wall (Figure 1; 14 and Figure 2; 302, 304) extending circumferentially about and spaced radially from the liner; 
an injector throat (Figure 10; 354) fluidly coupled with a fuel line (Figure 2; 104), the injector throat angularly offset from a radial inner surface (The radial inner surface of Figure 10; 302) of the outer wall by an acute angle (The angle formed between the two dashed lines in Annotated Figure 19) in a radial plane (The radial plane of Figure 10) with respect to the axis, the injector throat configured to direct fuel received from the fuel line into the combustion chamber through a throat outlet (The outlet of Figure 10; 354); and 
a webbing (Figure 10; 340) projecting radially inward from the outer wall towards the liner, the webbing forming the injector throat, and the webbing configured with a triangular cross-sectional geometry (Figure 3; 340 has a triangular cross section) in the radial plane,
a rotor (The rotor of Paragraph 0003), the rotor rotatable about the axis; the injector throat extending to the throat outlet in a direction (Paragraph 0078 states that the perpendicular injection axis can be angled and Figure 19 shows the injection axis being angled radially inward with respect to the combustor central axis, so that the top instance of Figure 1; 100 has the injector throat extending towards the rotor) along the axis towards the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Romig wherein the injector throat extending to the throat outlet in a direction along the axis towards the rotor as taught by and suggested by Cai because it has been held that applying a known technique, in this case Cai’s angling of fuel ports according to the steps described immediately above, to a known device, in this case, Romig’s assembly, ready for improvement to yield predictable results, in this case injecting fuel at an angle, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification orients the  Figure 4; 66 of Romig toward the central axis of the combustor as taught by Cai, so that the top instance of the injector as shown in Figure 2 of Romig has the injector throat extending towards the rotor).

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant asserts that no new matter has been entered.  Examiner respectfully disagrees for the reasons explained above under the 112(a) rejection.

Conclusion
Jones (US 20170008086 as referenced in OA dated 7/27/2021) states in Paragraph 0004 that additive manufacturing is known for use in defining complex geometries to high tolerances.
Cai et al (US 20140216043 as referenced in OA dated 7/27/2021) states in Paragraph 0014 that additive manufacturing can be used for complex geometries and/or tightly-controlled tolerances.
Ozem et al (US 20170298829 as referenced in OA dated 10/9/2020) teaches a fuel port having an access port for secondary processing in Paragraph 0022.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741